 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDLow Bros. National Market, Inc. and Super M Mar-ket, Inc.andRetail Clerks Union Local 1288, RetailClerksInternationalAssociation, AFL-CIO, Peti-tioner. Case 20-RC-9586June 23, 1971DECISION ON REVIEWBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn January 18, 1971, the Regional Director for Re-gion 20 issued his Decision and Direction of Electionin the above-entitled proceeding, in which he foundappropriate a unit of all office clerical employees at theEmployer's Los Banos, California, location. There-after, in accordance with Section 102.67 of the NationalLabor Relations Board Rules and Regulations, Series8, as amended, the Employer timely filed a Request forReview of the Regional Director's Decision, contend-ing,inter alia,that the petition herein should be dis-missed for the reason that the two employees in the unitat the time of the hearing are confidential employees.On February 16, 1971, the National Labor RelationsBoard by telegraphic Order granted the Request forReview on the issue of the confidential employee statusof the employees in the unit sought. Thereafter, theEmployer filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the entire record in thiscase, including the Request for Review, the Petitioner'sstatement in opposition, and the Employer's brief onreview, and makes the following findings:The Employer operates two retail grocery stores-Low Brothers National Market and Super M Market-as a single-integrated enterprise. Both stores aremanaged by Morey Low from a single office at theNational Market location. As manager and principalstockholder of both stores, Low is the ultimate au-thority with respect to hiring, discharging, and otheroperational decisions, including the formulation, deter-mination, and effectuation of management policies withregard to labor relations.At the time the petition was filed, there were al-legedly three office clerical employees in the unit soughtby the Petitioner-Donna Muzio, Lois Hicks, and EllaStevenson.Muzio and Hicks are regular full-time em-ployees whose primary clerical responsibilities pertainto the separate operations of National and Super M,respectively. Stevenson was a regular part-time em-ployee who assisted both Muzio and Hicks in the per-191 NLRB No. 67formance of their clerical duties for their respectivestores. iAccording to the Regional Director, neither Muzionor Hicks is sufficiently concerned with labor relationsmatters to be classified as a confidential employee.While the record indicates that Hicks' duties involveonly routine clerical work not sufficiently concernedwith labor relations matters to warrant her exclusion 2we do not agree that Muzio is not a confidential em-ployee.The record indicates that Muzio generally assistsLow in the performance of his various responsibilities,including his responsibilities with respect to labor rela-tions matters. Thus, Muzio is responsible for compilinginformation at the request of Low's labor relationscounsel or at the request of the union currently repre-senting the Employer's store clerks. She has on numer-ous occasions prepared information to be utilized bythe Board, including the preparation of charts used byLow's labor relations counsel in a Board proceeding.She handles all correspondence between Low, his laborrelations counsel, the store clerks' union, and theBoard. There is no other employee of the Employerwho assists Low in this capacity.Hence it is clear from the record in the present casethatMuzio's duties in assisting Low far exceed themere typing of employee lists and other routine clericalactivitieswhich the Board has found insufficient toconfer confidential status.' Accordingly, we find thatDonna Muzio is a confidential employee and we herebyexclude her from the unit of office clerical employees."In view of the foregoing, the case is hereby remandedto the Regional Director for Region 20 for the purposeof conducting an election pursuant to his Decision andDirection of Election, as modified herein, except thatthe payroll period for determining eligibility shall bethat immediately preceding the date of this Decision onReviews However, in the event it is subsequently deter-'Stevenson was subsequently discharged on October 9, 1970. Thereafter,Petitioner filed unfair labor practice charges against the Employer, allegingthat Stevenson was discharged in violation of Section 8(a)(3) and (1) of theAct. Although a complaint with respect to Stevenson's alleged discrimina-tory discharge is still pending, we have received a request to proceed withthe instant representation case Therefore, as it appears on the record beforeus that Stevenson was a regular part-time employee at the tune the petitionwas filed, performing the same type of work as Hicks, and under the samesupervision, we will allow her to vote subject to challenge pending finaldetermination of her status as an employee on the eligibility date establishedherein.2RCA Communications, Inc.,154 NLRB 34,SeeB. F. Goodrich Company,115 NLRB 722.°Eastern Camera and Photo Corp.,140 NLRB 569.In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with them.Excelsior UnderwearInc.,'156NLRB 1236,N.L.R.B. v.Wyman-Gordon Co.,394 US 759.Accordingly, it is hereby directed that an amended election eligibility list,containing the names and addresses of all the eligible voters, must be filedby the Employer with the Regional Director for Region 20 within 7 daysof the date of this Decision on Review. The Regional Director shall make LOW BROS.NATIONALMARKET433mined that Ella Stevenson was not eligible to vote in thethe petition herein6 as the Board does not entertainelection,the Regional Director is directed to dismisspetitions for a one-man unit.circumstances Failure to comply with this requirement shall be grounds forthe list available to all parties to the election No extension of time to filesetting aside the election whenever proper objections are filedthis list shall be granted by the Regional Director except in extraordinary6SeeSonoma-Mann Publishing Company.,172 NLRB No. 62.